UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4328


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

BRIAN LEE DUNLOW,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. James C. Dever III, District Judge. (4:18-cr-00048-D-1)


Submitted: January 13, 2021                                       Decided: January 27, 2021


Before KEENAN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anne Margaret Hayes, Cary, North Carolina, for Appellant. David A. Bragdon, Assistant
United States Attorney, Jennifer P. May-Parker, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Brian Lee Dunlow appeals from his conviction and 262-month sentence entered

pursuant to his guilty plea to possession of a firearm by a convicted felon, in violation of

18 U.S.C. 922(g)(1). Dunlow’s counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal but

questioning whether the district court erred in sentencing him as an armed career criminal.

Neither the Government nor Dunlow has filed a brief. We affirm.

         The district court found that Dunlow was an armed career criminal based on his

prior North Carolina convictions for breaking and entering. However, Dunlow asserts that

none of his breaking and entering convictions were committed in a manner that presented

any risk of violence. Under the Armed Career Criminal Act (ACCA), a defendant

convicted of violating § 922(g)(1) qualifies for an enhanced, 15-year mandatory minimum

sentence if he has three prior convictions for violent felonies or serious drug offenses that

were “committed on occasions different from one another.” 18 U.S.C. § 924(e)(1). We

have held on multiple occasions that North Carolina breaking or entering categorically

qualifies as a violent felony under the ACCA. See, e.g., United States v. Dodge, 963 F.3d

379, 385 (4th Cir. 2020); United States v. Mungro, 754 F.3d 267, 272 (4th Cir. 2014).

Accordingly, Dunlow’s challenges to his armed career criminal enhancement are without

merit.

         In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Dunlow, in writing, of the right to petition the

                                              2
Supreme Court of the United States for further review. If Dunlow requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Dunlow. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3